PER CURIAM.
Movant appeals the denial of his Rule 24.-035 motion for post-conviction relief.
On March 18, 1991, pursuant to a plea bargain, movant pled guilty to the charges of sale of cocaine and felony stealing. In accordance with the agreement, the State recommended ten years on the sale charge and seven years for stealing, to run concurrently. In addition, the State agreed to delete the allegations that movant was a prior and persistent drug offender and that he was a Class X offender.
On April 26, 1991, Judge Charles Shaw sentenced movant to nine years on the sale charge and seven years concurrently for stealing. He was not sentenced as either a prior or persistent drug offender, or as a Class X offender.
On appeal, movant alleges the motion court judge should have disqualified himself, even though he was not requested to do so. Mov-ant further alleges that he was not advised the range of punishment, and that the motion court’s findings of fact and conclusions of law are inadequate.
We have reviewed these allegations, the transcripts of movant’s pleas of guilty and sentencing, the transcript of his Rule 24.035 hearing, and the findings and conclusions of the motion court. Those findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The motion court’s judgment is affirmed in accordance with Rule 84.16(b).